
	
		I
		112th CONGRESS
		1st Session
		H. R. 3322
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Himes (for
			 himself, Mr. Connolly of Virginia,
			 Mr. Polis, and
			 Ms. Hirono) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To establish an Early Learning Challenge Fund to support
		  States in building and strengthening systems of high-quality early learning and
		  development programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting State Systems of Early
			 Learning Act.
		2.PurposeThe purpose of this Act is to support States
			 in building and strengthening systems of high-quality early learning and
			 development programs.
		3.Programs
			 authorized
			(a)Quality pathways
			 grantsThe Secretary of
			 Education shall use funds made available to carry out this Act for a fiscal
			 year to award grants, on a competitive basis, to States that have demonstrated
			 the greatest progress in establishing and committing to maintain a system of
			 high-quality State early learning programs, consistent with section 4.
			(b)Development
			 grantsThe Secretary may use
			 funds made available to carry out this Act for a fiscal year to award grants,
			 on a competitive basis, in accordance with
			 section 5 to States that demonstrate a
			 commitment to establishing and committing to maintain a high-quality system of
			 early learning that will include the components described in
			 section 4(c)(4) but are not—
				(1)eligible to be
			 awarded a grant under
			 subsection (a); or
				(2)awarded such a
			 grant after application.
				(c)Reservations of
			 Federal funds
				(1)Research,
			 evaluation, and administrationFrom the amount made available to carry out
			 this Act for a fiscal year, the Secretary—
					(A)shall reserve not
			 more than 2 percent to administer this Act jointly with the Secretary of Health
			 and Human Services for expenses of both agencies pursuant to the interagency
			 agreement described in subsection (h); and
					(B)shall reserve not
			 more than 5 percent to carry out activities under
			 section 6.
					(2)Tribal school
			 readiness planning demonstrationAfter making the reservations
			 under
			 paragraph (1), the Secretary shall
			 reserve 5 percent for a competitive grant demonstration program for Indian
			 tribes to develop and implement school readiness plans and programs
			 that—
					(A)increase access to
			 high-quality State early learning programs that improve health, social,
			 emotional, cognitive, and physical out comes and school readiness; and
					(B)support Native
			 culture in a tribally administered early learning program, including American
			 Indian and Alaska Native Head Start and Early Head Start programs.
					(d)State
			 applicationsIn applying for
			 a grant under this Act, a Governor shall designate or establish a State-level
			 entity (referred to in this Act as the State) for administration
			 of the grant. Such entity—
				(1)shall coordinate
			 proposed activities with the State Advisory Council on Early Childhood
			 Education and Care (established pursuant to section 642B(b)(1)(A) of the Head
			 Start Act (42 U.S.C. 9837b(b)(1)(A))) and shall incorporate plans and
			 recommendations from such Council in the application, where applicable;
			 and
				(2)shall submit the application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may reasonably require.
				(e)Priority in
			 awarding grantsIn awarding grants under this Act, the Secretary
			 shall give priority to States—
				(1)whose applications
			 contain assurances that the State will use, in part, funds reserved under
			 section 658G of the Child Care and Development Block Grant Act of 1990 (42
			 U.S.C. 9858e) for activities described in section 4(c)(4);
				(2)that demonstrate efforts to build
			 public-private partnerships, including partnerships with nonprofits and private
			 entities, designed to accomplish the purpose of this Act; and
				(3)that have invested their own funds in early
			 childhood education.
				(f)Use of
			 funds
				(1)Authorized uses
			 of funds for evaluationsFunds available under this Act may be used
			 for evaluating children for the purposes of—
					(A)improving
			 instruction or classroom environment;
					(B)targeting
			 professional development;
					(C)determining the
			 need for health, mental health, disability, or family support services;
					(D)informing the
			 quality improvement process at the State level;
					(E)program evaluation
			 for the purposes of program improvement and parent information;
					(F)research conducted
			 as part of the national evaluation described under section 5; or
					(G)assessing children’s level of readiness for
			 school success across a broad range of domains of learning and development,
			 including physical well-being and motor development, social and emotional
			 development, approaches toward learning, language development, and cognition
			 and general knowledge.
					(2)Prohibition on
			 use of fundsFunds available under this Act may not be used for
			 any of the following:
					(A)Assessments that
			 provide rewards or sanctions for individual children or teachers.
					(B)A single assessment used as the primary or
			 sole method for assessing program effectiveness.
					(g)Maintenance of
			 effortWith respect to each
			 period for which a State is awarded a grant under this Act, the expenditures by
			 the State on State early learning programs shall not be less than the greater
			 of the level of the expenditures for such programs in the prior fiscal year or
			 as of the date of enactment of this Act.
			(h)Interagency
			 agreement
				(1)In
			 generalThe Secretary and the
			 Secretary of Health and Human Services shall jointly develop policy for, and
			 administer, this Act in accordance with such terms as the Secretaries shall set
			 forth in an interagency agreement.
				(2)Obligation and
			 disbursement of funds by Secretary of EducationThe Secretary of Education shall be
			 responsible for obligating and disbursing funds and ensuring compliance with
			 applicable laws and administrative requirements, in accordance with the General
			 Education Provisions Act (20 U.S.C. 1221 et seq.) and parts 74 through 80 of
			 title 34, Code of Federal Regulations.
				4.Quality pathways
			 grants
			(a)Grant
			 periodGrants under section
			 3(a)—
				(1)may be awarded for
			 a period of 3 years; and
				(2)may be extended,
			 for a 2-year period, subject to approval by the Secretary, and based on the
			 State’s progress in—
					(A)increasing the
			 number and percentage of children from low-income families in each age group of
			 infants, toddlers, and preschoolers, enrolled in high-quality State early
			 learning programs;
					(B)meeting the
			 components described in subsection (c)(4);
					(C)increasing the
			 number of high-quality State early learning programs in low-income communities;
			 and
					(D)incorporating the
			 program quality findings and recommendations, as appropriate.
					(b)Matching
			 requirementSubject to
			 section 9, to be eligible to receive a grant under subsection (a) or (b) of
			 section 3, a State shall contribute to the activities assisted under the grant,
			 non-Federal matching funds in an amount equal to not less than 15 percent of
			 the amount of the grant.
			(c)State
			 applicationsIn order to receive a grant under section 3(a), a
			 State’s application under section 3(d) shall include a plan that includes the
			 following:
				(1)A
			 description of how the State will use funds prioritized for those programs
			 serving high proportions of low-income children in accordance with subsection
			 (e) to improve health, social, emotional, cognitive, physical development, and
			 school readiness for young children by implementing quality initiatives to
			 improve State early learning programs serving disadvantaged children from birth
			 to entry into kindergarten to lead to a greater percentage of children from
			 low-income families participating in high-quality State early learning
			 programs.
				(2)A
			 description of the benchmarks, consistent with section 7, the State will
			 establish to demonstrate that a greater percentage of children from low-income
			 families are participating in high-quality State early learning
			 programs.
				(3)A
			 description of how the State will integrate existing State early learning
			 programs and services into a comprehensive system for early learning and
			 development.
				(4)A description of how the State will
			 implement a system of high-quality State early learning programs and services
			 that includes the following components:
					(A)A governance
			 structure.
					(B)State early learning standards.
					(C)A process to
			 ensure that State early learning standards are integrated into the
			 instructional and programmatic practices of State early learning programs and
			 services.
					(D)A tiered program
			 rating and improvement system that fully integrates early learning standards,
			 applicable State licensing requirements, program quality standards, and other
			 applicable State regulatory standards, which, at a minimum, shall include
			 standards regarding preservice and ongoing training for staff in early
			 childhood development, health, and safety, and other program standards as
			 required by the State, and that—
						(i)is
			 designed to improve quality and effectiveness across different types of early
			 learning settings;
						(ii)has
			 progressively higher levels of program quality leading to quality levels
			 consistent with or higher than nationally recognized, high-quality program
			 quality standards that are valid and reliable for State early learning
			 programs, such as the Head Start performance standards described in section
			 641A of the Head Start Act (42 U.S.C. 9836a);
						(iii)determines the
			 extent to which individual programs across different types of settings
			 integrate the State’s early learning standards for the purpose of improving
			 instructional and programmatic practices;
						(iv)addresses quality
			 for and effective inclusion of children with disabilities or developmental
			 delays across all early learning settings;
						(v)addresses staff
			 qualifications, training, and professional development and education;
						(vi)addresses the
			 quality of early learning facilities;
						(vii)builds the
			 capacity of State early learning programs and communities to promote parents'
			 and families' understanding of the State's early learning system and the rating
			 of the programs in which their child is enrolled;
						(viii)provides
			 financial incentives and other supports designed to achieve and sustain higher
			 levels of quality; and
						(ix)includes
			 mechanisms for evaluating how programs are meeting the State's program quality
			 standards and progressively higher levels of quality.
						(E)A system of
			 program review and monitoring that is designed—
						(i)to
			 rate providers using the system described in subparagraph (D) in a way that is
			 accessible and useful to parents;
						(ii)to
			 assess and improve programmatic practices and instructional practices;
			 and
						(iii)to
			 provide high-quality environments that can engage children with materials,
			 curricula, and experiences appropriate to the developmental level of the
			 child.
						(F)A process to support and increase the
			 number of State early learning programs integrating instructional and
			 programmatic practices that guide and improve instructional practice,
			 professional development of staff, and services that—
						(i)include
			 developmentally appropriate, culturally and linguistically appropriate,
			 ongoing, classroom-based instructional assessments for each domain of child
			 development and learning; and
						(ii)are
			 aligned with the curriculum used in the State early learning program and with
			 the State early learning standards or the Head Start Child Outcomes Framework
			 (as described in the Head Start Act (42 U.S.C. 9831 et seq.)), as
			 applicable.
						(G)A plan for
			 providing comprehensive preservice preparation and professional development to
			 create, educate, and support a knowledgeable, highly skilled, and
			 well-compensated workforce, across all types of early childhood settings
			 serving all children from birth to kindergarten entry.
					(H)Outreach
			 strategies that incorporate multiple strategies for parent, expectant parent,
			 and family involvement and education.
					(I)A plan to promote
			 understanding by parents and families of—
						(i)the
			 State's program rating system, as described in subparagraph (D); and
						(ii)the
			 rating of the program in which their child is enrolled.
						(J)A coordinated system to facilitate prompt
			 screening, referral, and provision of services related to health, mental
			 health, disability, and family support for children participating in State
			 early learning programs.
					(K)A process for
			 evaluating school readiness in children that reflects all of the major domains
			 of development, and that—
						(i)is
			 used to guide practice and improve State early learning programs; and
						(ii)includes multiple
			 measures of school readiness at kindergarten entry, and which shall reflect a
			 sample across the State.
						(L)A comprehensive
			 plan that promotes nutrition and wellness in early learning settings, and
			 which—
						(i)includes program
			 standards for the healthful development of infants, toddlers, and young
			 children;
						(ii)encourages the
			 provision of foods and beverages in accordance with the guidelines of the
			 Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.), and which incorporates age appropriate
			 recommendations to reduce the consumption and excess of sugar, saturated fat,
			 and sodium; and
						(iii)reflects
			 physical activity recommendations which are appropriate for young children from
			 birth through kindergarten entry.
						(M)A plan to
			 implement or enhance the State’s data system for early learning programs,
			 including—
						(i)alignment and
			 interoperability between the data system for early learning programs for
			 children and data systems for elementary and secondary education so that
			 progress on key data elements can be tracked over time with minimal
			 duplication; and
						(ii)uniform data
			 collection from all providers that receive public funding about the quality of
			 early learning programs, essential information about the children and families
			 that participate in such programs, and the qualifications and compensation of
			 the early learning workforce in such programs.
						(N)A plan to ensure
			 effective transitions between State early learning programs and the
			 kindergarten through grade 3 public school system in the State.
					(O)A plan for how the
			 State will determine which State early learning programs received significant
			 direct funding under this Act, and are not making sufficient quality
			 improvement, including a description of the technical assistance the State will
			 provide to such programs and how the State shall determine when to shift
			 unspent funds under this Act to other State early learning programs in the same
			 geographic region serving similar populations, to the extent
			 practicable.
					(5)A
			 description of how the State will ensure that programs receiving funds under
			 this Act are participating in the State tiered program rating system described
			 in paragraph (4)(D).
				(6)A description of how the funds provided
			 under the grant will be targeted to enhance the quality of early learning
			 programs in order to increase the number and percentage of children from
			 low-income families in high-quality State early learning programs, including
			 children—
					(A)in each age group
			 (infants, toddlers, and preschoolers);
					(B)living in rural
			 and urban areas;
					(C)who are among the
			 most disadvantaged children; and
					(D)who need access to
			 full-day, full-year State early learning programs.
					(7)A description of the steps the State will
			 take to ensure that all center-based child care programs, family child care
			 programs, State-funded prekindergarten, Head Start programs under the Head
			 Start Act (42 U.S.C. 9831 et seq.), and other State early learning programs are
			 included in the State system described in paragraph (4).
				(8)A
			 description of disparities by age group (infants, toddlers, and preschoolers)
			 and race and ethnicity of available high-quality State early learning programs
			 in low-income communities and the steps the State will take to decrease such
			 disparities, if applicable.
				(9)A
			 description of how the State facilitates access to high-quality State early
			 learning programs for each of the populations described in subparagraphs (A)
			 through (E) of section 10(2), such as through subsidies for children in State
			 early learning programs.
				(10)A description of
			 how the State will align early learning standards with—
					(A)appropriate State
			 academic content standards for kindergarten through grade 3; and
					(B)elements of
			 program quality standards.
					(11)A description of
			 how the State will improve interagency collaboration and coordinate the early
			 childhood programs and services throughout the State.
				(12)A description of
			 the time frame the State proposes to develop and implement the elements
			 described in such State's application.
				(13)A description of
			 how the State will implement a process for improving the quality of early
			 learning services to better meet the needs of the most disadvantaged children,
			 including children who are limited English proficient and children with
			 disabilities.
				(14)An assurance that
			 the grant will be used to improve the quality of State early learning programs
			 across a range of types of settings and providers of such programs, and all
			 ages of children (from birth to kindergarten entry).
				(15)An assurance that
			 the Governor has designated or created a State Advisory Council on Early
			 Childhood Education and Care (established pursuant to section 642B(b)(1)(A) of
			 the Head Start Act (42 U.S.C. 9837b(b)(1)(A))), has taken steps to ensure that
			 membership includes all representatives described in section 642B(b)(1)(C) of
			 such Act, and has consulted with such State Advisory Council on Early Childhood
			 Education and Care in applying for a grant under this Act.
				(16)An assurance that
			 the grant will be used only to supplement, and not to supplant, Federal, State,
			 and local funds otherwise available to support existing State early learning
			 programs and services.
				(17)An assurance that
			 the State will continue to participate in section 619 and part C of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.) for
			 the duration of the grant.
				(d)Criteria used in
			 awarding grantsIn awarding
			 grants under section 3(a), the Secretary shall award grants under such section,
			 on a competitive basis, to those States that have demonstrated the greatest
			 progress in establishing and committing to maintain a system of high-quality
			 State early learning programs, on a competitive basis, based on the State's
			 commitment to meeting and developing, as necessary, the components described in
			 subsection (c)(4).
			(e)State uses of
			 fundsA State receiving a grant under section 3(a) shall use the
			 grant funds for activities that implement or improve the system components
			 described in subsection (c)(4) and help State early learning programs meet and
			 sustain higher levels of program quality standards and move more low-income
			 children into higher quality programs, consistent with the plan submitted in
			 accordance with subsection (c).
			(f)Funds To expand
			 accessA State may apply to the Secretary to reserve not more
			 than 25 percent of the amount of the grant to expand access for children from
			 low-income families, proportional to the disparities by age group identified in
			 subsection (c)(8), to the highest quality State early learning programs that
			 offer full-day, full-year services.
			5.Development
			 grants
			(a)State
			 applicationsIn order to receive a grant under section 3(b), a
			 State shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary shall require,
			 including a description of how the State will develop a plan consistent with
			 section 4(c).
			(b)Grant
			 periodGrants under section
			 3(b)—
				(1)may be awarded for
			 a period of not to exceed 3 years; and
				(2)may be extended,
			 for a 2-year period, subject to approval by the Secretary, and based on the
			 State’s progress in—
					(A)increasing the
			 number and percentage of children from low-income families in each age group of
			 infants, toddlers, and preschoolers, enrolled in high-quality State early
			 learning programs;
					(B)increasing the
			 number of high-quality State early learning programs in low-income communities;
			 and
					(C)incorporating the
			 program quality findings and recommendations, as appropriate.
					(c)State uses of
			 funds
				(1)In
			 generalA State receiving a grant under section 3(b) shall use
			 the grant funds to undertake activities to develop the components of early
			 learning services described in section 4(c)(4) that will allow the State to
			 become eligible and competitive for a grant described in section 3(a).
				(2)PriorityIn improving the quality of State early
			 learning programs in the State, the State shall prioritize the quality of State
			 early learning programs serving children from low-income families.
				6.Research and
			 evaluationFrom funds reserved
			 under section 3(c)(1)(B), the Secretary and the Secretary of Health and Human
			 Services, acting jointly and in accordance with section 11, shall carry out
			 activities to ensure the success of grants to States under this Act.
		7.Benchmarks;
			 indicators; reporting
			(a)IndicatorsThe
			 Secretary shall define, by regulation, indicators to be used to measure success
			 on the activities carried out under a grant under this Act, the primary
			 indicator of which shall be increasing the number and percentage of low-income
			 children in high-quality, State early learning programs.
			(b)BenchmarksEach
			 State receiving a grant under this Act shall—
				(1)develop
			 quantifiable benchmarks for the State and the activities supported under the
			 grant based on the indicators described in subsection (a) that are applicable
			 to the State;
				(2)submit the
			 benchmarks for approval to the Secretary; and
				(3)report to the
			 Secretary on progress in meeting such benchmarks as required by the
			 Secretary.
				(c)DisaggregationThe
			 indicators and benchmarks described in this section shall be
			 disaggregated.
			8.Technical
			 assistanceThe Secretary shall
			 reserve not more than $5,000,000 from amounts appropriated under this Act to
			 directly, or through grant or contract, provide technical assistance to
			 eligible entities to prepare the entities to qualify, apply for, and maintain
			 grants under section 4 or 5.
		9.Financial
			 hardship waiverThe Secretary
			 may waive or reduce a requirement under this Act regarding the non-Federal
			 share of a State or maintenance of effort of a State if the State demonstrates
			 a need for such waiver or reduction due to financial hardship.
		10.DefinitionsIn this Act:
			(1)ChildThe
			 term child refers to an individual from birth through the day the
			 individual enters kindergarten.
			(2)DisadvantagedThe
			 term disadvantaged, when used with respect to a child,
			 means—
				(A)a child from a
			 low-income family;
				(B)a homeless
			 child;
				(C)a child in the
			 custody of a child welfare agency;
				(D)a child with a
			 developmental delay or disability; or
				(E)a child who is
			 limited English proficient.
				(3)Early learning
			 standardsThe term early learning standards means a
			 set of expectations for the learning and development of children from birth
			 through entry into kindergarten that—
				(A)emphasize
			 significant developmentally appropriate content and outcomes that describe what
			 children should know and be able to do across all domains, including language,
			 literacy, mathematics, science, social development, emotional development,
			 health and physical well-being, and approaches to learning;
				(B)are based on
			 research about the processes, sequences, and long-term influence of early
			 learning and development;
				(C)identify
			 approaches to learning that are developmentally appropriate (including
			 culturally and linguistically appropriate) and supportive of positive outcomes
			 for all children;
				(D)are aligned with
			 the appropriate State academic content standards for kindergarten through grade
			 3;
				(E)inform providers,
			 programs, teachers, schools, parents, and the community on what young children
			 are expected to learn; and
				(F)guide providers,
			 programs, teachers, and schools in supporting children to help children meet
			 high expectations.
				(4)Homeless
			 childrenThe term homeless children has the meaning
			 given the term homeless children and youths in section 725(2) of
			 the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)).
			(5)Indian
			 tribeThe term Indian
			 tribe has the meaning given such term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b).
			(6)Limited English
			 proficientThe term
			 limited English proficient has the meaning given the term in
			 section 637 of the Head Start Act (42 U.S.C. 9832).
			(7)Low-incomeThe term low-income, when used
			 with respect to a child, means a child whose family income is described in
			 section 658P(4)(B) of the Child Care and Development Block Grant Act of 1990
			 (42 U.S.C. 9858n(4)(B)).
			(8)Program quality
			 standardsThe term program quality standards means
			 the characteristics of State early learning programs, across a range of
			 settings, that have an impact on children's development and learning. Such
			 characteristics include—
				(A)the ratio of early
			 learning providers to children;
				(B)staff
			 qualifications;
				(C)the quality and
			 effectiveness of interactions between early learning providers and children and
			 the children's families in the program;
				(D)the program
			 philosophy and curriculum;
				(E)the quality and
			 quantity of equipment and materials;
				(F)the quality of the
			 physical environment; and
				(G)safety and health
			 provisions and other applicable Federal or State requirements with respect to
			 State early learning programs.
				(9)SecretaryThe term Secretary means the
			 Secretary of Education.
			(10)StateThe term State has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(11)State early
			 learning programThe term State early learning
			 program has the meaning given the term early childhood education
			 program in section 103 of the Higher Education Act of 1965 (20 U.S.C.
			 1003).
			11.Research and
			 evaluation; benchmarks and consultation
			(a)Research and
			 evaluation
				(1)In
			 generalThe Secretary shall transfer amounts reserved for
			 research and evaluation under section 3(c)(1)(B) to the Institute of Education
			 Sciences, to be used—
					(A)for the evaluation
			 of grants or other assistance funded under such section;
					(B)to support
			 research on policies and practices related to such grants; and
					(C)to disseminate the
			 results of such research and evaluation.
					(2)CollaborationThe
			 evaluation and research described in paragraph (1) shall be carried out in
			 collaboration with—
					(A)the appropriate
			 evaluation divisions within the Department of Education;
					(B)the office within
			 the Department of Education administering the grants that are the subject of
			 the evaluation and research; and
					(C)the Department of
			 Health and Human Services and the Department of Labor as appropriate.
					(b)Developing
			 indicators and benchmarksIn developing indicators and benchmarks
			 for programs funded under this Act, the Secretary shall consult with the
			 Secretary of Health and Human Services and the Director of the Institute of
			 Education Sciences.
			12.Appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act $350,000,000 for fiscal year 2012 and
			 such sums as may be necessary for each of the 4 succeeding fiscal years.
			(b)Availability of
			 fundsFunds appropriated under this section for fiscal year 2012
			 shall be available through September 30, 2013.
			
